329 F Street, Suite 200
Anchorage, Alaska 99501
PH: (907) 272-9255
FAX: (907) 272-9256

Walker & Eakes LLC

 

Laura J. Eakes

Walker & Eakes, LLC
329 F Street, Suite 200
Anchorage, AK 99507
Phone (907) 272-9255
Facsimile (907) 272-9256

laura@walkereakes.com

IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
ALASKA KETCHIKAN DIVISION

ALEX J. LEGE, an individual,
Plaintiff,
v.

THE CITY OF KETCHIKAN, a
municipal corporation; ROBERT
CHEATAM, in his individual capacity,
JUSTIN OSTER, in his individual
capacity, and LOUIS BONETA, JR., an
individual.

Case No. 5:20-cv-006-HRH

Ce ee

Defendants.

 

CITY DEFENDANTS' MOTION FOR LEAVE TO FILE EXHIBIT "C" TO
MOTION FOR SUMMARY JUDGMENT CONVENTIONALLY

Comes now defendants Robert Cheatam, Justin Oster and the City of Ketchikan
(the City Defendants), by and through counsel, and moves for leave to file Exhibit C of
the concurrently filed Motion for Summary Judgment in conventional form.

Concurrent with this motion, the moving defendants are filing a motion for
summary judgment on all claims against them. One key piece of evidence attached to the
moiion is the videotape from Officer Oster's bodycam, which shows the interaction
between Oster and Lege in detail. While the dialog from the bodycam has been fully

transcribed, in this case Lege has made baseless allegations that Oster was already in the

Pase 5:20-cv-O0006-HRH Document 34 Filed 08/26/21 Page 1 of 3

 

 
Walker & Eakes LLC

329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

 

 

process of stepping into his apartment before he asked for consent to enter. This is
detailed in the motion brief. The videotape shows no such movement or step, and it is
important for the Court to be able to review it in the context of the motion.

Pursuant to the clerks of court, it is understood that the digital video cannot be
filed electronically on PACER. The video can be submitted in DVD/ROM format or in
a separate "thumb" drive. For these reasons, leave is requested for a physical filing of
this exhibit.

DATED this 26" day of August, 2021, at Anchorage, Alaska.
Walker & Eakes, LLC
Attorney for Defendants
THE CITY OF KETCHIKAN,

ROBERT CHEATAM and
JUSTIN OSTER

By: /s/ Greg Henrikson (9811069) for
Laura J. Eakes
Alaska Bar No. 0011072

Lege v. The City of Ketchikan et al.; Case No. 5:20-cv-006-HRH
CITY DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
Page 2 of 3

Case 5:20-cv-O0006-HRH Document 34 Filed 08/26/21 Page 2 of 3

 
Walker & Eakes LLC

329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and
correct copy of the foregoing was served
this 26" day of August, 2021 by:

__: Mail

_X: Email

___: Facsimile

___: Hand Delivery
___: Courier

To the following persons:

Paul A. Clark

Clark Legal Services, LLC
10 Huron Avenue, #1N
Jersey City, NJ 07306

/s/ Amable Rosa
Walker & Eakes, LLC
170.460/pld/2021-08-25 DEFs MSJ

 

Lege v. The City of Ketchikan et al.; Case No. 5:20-cv-006-HRH
CITY DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
Page 3 of 3

Case 5:20-cv-O0006-HRH Document 34 Filed 08/26/21 Page 3of3

 

 
